DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Two Preliminary Amendments have been filed before the First Examination on the Merits.
	The previous claims 1-19 are cancelled, and new claim 20-36 are added.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0077620 A1 to Choi et al. (hereinafter Choi).
	With regard to claim 20, Choi discloses:
20. (New) A method of deriving directional data from a manually- interactive-device configured to generate positional-data and intensity-data (see, Fig. 2, and detailed description, including, according to an embodiment, if the display unit 230 of the electronic device includes a fingerprint recognition sensor, the electronic device may detect the first area 232 based on an area onto which a fingerprint pattern is input, para. 0100) comprising the steps of:
 	generating initial positional-data and initial intensity- data from an initial contact of a finger upon said manually- interactive-device, wherein said manually-interactive-device has a resolution sufficiently high to produce a plurality of data- points in response to the application of a single finger (see, detailed description, including, a user's operation of touching the first area 232 on the surface of the display unit 230 is detected as the input gesture 228, the control gesture 234 may include an additional movement of rolling the user's finger in a up/down/left/right direction on the display unit 230, para. 0100, and 0103); and

said generating step also includes the steps of:
processing said initial intensity-data to distinguish between a first-intensity and a second-intensity, wherein said second-intensity is higher than said first intensity (see, detailed description, including, acquiring module 190 may determine changes in intensity of pressure that is applied to the display unit by the input gesture or the control gesture. For example, if the intensity of pressure sensed by the control gesture is greater than the intensity of pressure sensed by the input gesture, the acquiring module 190 may determine that a user has increased a force that is applied to the display unit after inputting an input gesture, in order to input a control gesture, para. 0077); and 

said producing step includes a step of selecting one of said items (see, detailed description, including, Fig. 4B, and is a view for describing an example of a method in which an electronic device according to various embodiments of the present disclosure moves a menu of an application according to a user input. Referring to FIG. 4B, the electronic device (for example, the electronic device 101) may select at least one menu from among a plurality of menus included in an application, based on a user input, para. 0142).

	With regard to claim 21, Choi discloses:
21. (New) The method of claim 20, wherein said step of selecting one of said items includes a step of rotating said menu (see, Fig. 5B, and detailed description, including, the electronic device may acquire a first additional input corresponding to a first additional area moved in a first direction 570 from the first area 555, through the first input area 557. In this case, the electronic device may control functions of an application 565 (for example, a sub function or content of an application, or one of a plurality of applications displayed through the display unit, and is interpreted to contain a menu). For example, para. 0156).

	With regard to claim 22, Choi discloses:
22. (New) The method of claim 20, wherein said step of selecting one of said items includes a step of highlighting an item in response to producing directional-data in a 

With regard to claim 23, Choi discloses:
23. (New) The method of claim 20, wherein said generating step includes the steps of:
processing said positional data to distinguish a first contact location from a second contact location (see, detailed description, including, Fig. 4B, and may select at least one menu from among a plurality of menus included in an application, based on a user input. According to an embodiment, the electronic device may acquire an input gesture according to a user input, and determine a virtual input area based on the input gesture, para. 0142-0143);
displaying a first menu in response to identifying said first contact location (as included below); and
 	displaying a second menu in response to identifying said second contact location (see, detailed description, including the first second menu If the direction of the user input changes to a direction (for example, a direction 438) from right to left, the electronic device may change a selection menu of the application from the menu 432 to the menu 440. A menu that is selected by the input may move in an up/down/left/right direction, para. 0142-0143).

	With regard to claim 24, Choi discloses:
displayed in response to the input gesture, in a movement direction of the control gesture, para. 0080).

	With regard to claim 25, Choi discloses:
25. (New) The method of claim 24, wherein said producing step also includes a step of moving said cursor (see, as above, claim 24, and the adjusting module 195 may move the cursor displayed in response to the input gesture, in a movement direction of the control gesture, para. 0080).

	With regard to claim 26, Choi discloses:
26. (New) The method of claim 24, wherein said producing step also includes a step of moving a background image relative to said cursor (see, Fig. 4C, and as above claims 24-25, and detailed description, including, the adjusting module 195 may move a menu or content (for example, a figure, a map, video, or a web page) of the application, based on the movement direction of the control gesture. For example, if the movement direction of the control gesture is a first movement direction, the adjusting module 195 may move a menu or content of the application in a first direction, para. 0083).

	With regard to claim 27, Choi discloses:
27. (New) The method of claim 25, wherein the speed of a said movement increases in response to an increase in said intensity- data (see, detailed description, including, the 

With regard to claim 28, claim 28 (an apparatus claim) recites substantially similar limitations to claim 20 (a method claim) (with the addition of a device, the electronic device 101, a display device, the display unit 150, and a processor 120) and is therefore rejected using the same art and rationale set forth above.

	With regard to claim 29, Choi discloses:
29. (New) The apparatus of claim 28, wherein said manually- interactive-device is combined with said display screen to form a touch-screen (see, Background section, e.g., a touch screen with a touch panel) to display various information of the electronic device for the user. As an input unit (e.g., a touch screen) capable of receiving (e.g., directly receiving) inputs from a user through a display that displays information of the electronic device is used as an input unit of the electronic device, para. 0003).

	With regard to claim 30, Choi discloses:
30. (New) The apparatus of claim 28, wherein:
said manually-interactive device includes a plurality of sensors arranged in a matrix (see, detailed description, including, the input/output interface 140 may transfer a command or data received from a user through an input/output device (for example, a sensor, a keyboard, or a display unit) to the processor 120, para. 0054); and
to the processor 120, para. 0054).

	With regard to claim 31, Choi discloses:
31. (New) The apparatus of claim 30, wherein:
said sensors include a variable-resistance material (see, detailed description, including, module 840 may measure physical quantity, sense an operation state of the electronic device 800, and convert the measured or sensed information into electrical signals. The sensor module 840 may include at least one of a gesture sensor 840A, a gyro sensor 840B, a pressure sensor 840C, a magnetic sensor 840D, an accelerometer 840E, a grip sensor 840F, a proximity sensor 840G, a color sensor 840H (for example, a RGB (Red, Green, Blue) sensor), a biometric sensor 840I, a temperature/humidity sensor 840J, an ambient light sensor 840K, or an Ultra Violet (UV) sensor 840M. Additionally or alternatively, the sensor module 840 may include an E-nose sensor (not shown), an electromyography (EMG) sensor (not shown), an electroencephalogram (EEG) sensor (not shown), an electrocardiogram (ECG) sensor (not shown), an Infrared (IR) sensor (not shown), an iris sensor (not shown), or a fingerprint sensor (not shown). The sensor module 840 may further include a control circuit to control at least one sensor included therein, para. 0216); and
the electrical resistance of said variable-resistance material reduces in response to applied pressure (see, as above, and detailed description, including, The touch panel a capacitive type, the touch panel 852 can recognize proximity as well as a direct touch input, para. 0217).

	With regard to claim 32, Choi discloses:
32. (New) The apparatus of claim 28, wherein said display- device, in response to said initial positional-data and initial intensity-data, shows a modified image indicating that a particular function has been selected, and said modified image is modified by an extent that varies in response to a degree of applied pressure (see, detailed description, including, a resistive method of sensing pressure, and an infrared sensor method. According to an embodiment, in the case of the capacitive method, the capacitance node manager 218 may sense a user input (for example, an input gesture or a control gesture) through a capacitance display unit (for example, the display unit 210) including a plurality of capacitance nodes 211. For example, if a user touches the display unit 210, the capacitance node manager 218 may detect the user's input, based on charge quantities of the capacitance nodes 211 changing depending on static electricity from the user, para. 0095).  
Also, a user may contact the surface of a touch panel 250 (for example, the display unit 150) with his/her finger, and then, apply a force to a part of the finger. In this case, a center node (for example, a center point) of an area of the touch panel 250 that the finger contacts, or a node (for example, a capacitance node or a pressure sensing node) from which the greatest pressure is sensed may change according to the part of 

With regard to claim 33, claim 33 (an system claim) recites substantially similar limitations to at least a portion of claim 20 and 29 (a method claim, and a device claim, respectively) (with the addition of a device, the electronic device 101, a display device, the display unit 150, and a processor 120, and a geographical image, a map, item 450, para. 0144) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 34, claim 34 (an system claim) recites substantially similar limitations to at least a portion of claim 27 (a method claim) (with the addition of a device, the electronic device 101, a display device, the display unit 150, and a processor 120, and a geographical image, a map, item 450, para. 0144) and is therefore rejected using the same art and rationale set forth above.

 	With regard to claim 34, Choi discloses:
34. (New) The system of claim 33, wherein the speed of a said movement increases in response to an increase in said intensity- data.

With regard to claim 35, Choi discloses:
35. (New) The system of claim 33, assembled as a hand-held portable device (see, detailed description, including, the electronic device may be at least one of a smart 

	With regard to claim 36, Choi discloses:
36. (New) The system of claim 33, assembled within a vehicle as a satellite navigation system, wherein said input device receives geographical data from a local data storage device (see, detailed description, including, an automotive infotainment device, electronic equipment for ship (for example, marine navigation device, gyro compass, and the like), avionics, para. 0042).

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:
 	US 20170357915 A1 to Holmes; Betsy J. et al. - discusses: electronic device, associated with a meeting space: displays a meeting space status interface that includes a status indicator indicating a current reservation status for the meeting space and a claiming affordance provided to claim reservations of the meeting space; and, while displaying the meeting space status interface, detects a change in conditions at the meeting space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178